Citation Nr: 0635883	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-17 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, 
previously denied to include depression and schizophrenia, 
paranoid type.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1971, and January to May 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a December 
2001 rating decision of the Department of Veterans Affairs 
Regional Office (RO) in Montgomery, Alabama.  

The claim is reopened and REMANDED to the RO, via the Appeals 
Management Center, in Washington, D.C.  The veteran will be 
notified if he needs to take action.  


FINDINGS OF FACT

1.  In June 1998, the RO notified the veteran of denial of a 
1997 claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
paranoid type, and depression, and of his appeal rights.  No 
appeal was initiated.       

2.  Evidence added to the record after June 1998, on the 
issue of service connection for acquired psychiatric 
disorder, bears directly and substantially on that matter; is 
neither cumulative nor redundant of evidence of record as of 
June 1998; and is so significant that it must be considered 
to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying service connection 
for acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence has been received since June 
1998 on the issue of service connection for acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998, 2006).  If a claim for 
service connection has been previously denied and that 
decision is final, then the claim can be reopened and 
reconsidered only with new and material evidence on that 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2000); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.  Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version as currently found in 38 C.F.R. § 3.156 
(2006), applies to claims filed on or after August 29, 2001.  
Because the veteran filed a claim to reopen before then, the 
earlier version, discussed above, applies.  No other standard 
than that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In November 1997, the veteran filed a claim seeking service 
connection for an acquired psychiatric disorder.  In June 
1998, the New Orleans, Louisiana, RO issued a rating decision 
denying the claim.  In June 1998, the veteran was notified of 
the rating action and of his right to appeal.  The record 
does not reflect return communication from the veteran or a 
representative that could be construed as a notice of 
disagreement to the 1998 rating decision.  The veteran did 
not take further action specifically on the denial of service 
connection until November 2000, when he filed an informal 
request, with the Montgomery, Alabama, RO, to reopen the 
psychiatric disorder claim.  He later perfected appeal of the 
RO's December 2001 rating decision concluding that no new and 
material evidence was submitted. 

Based on the above, the June 1998 rating decision is the last 
final rating decision on the issue of service connection for 
an acquired psychiatric disorder.  New and material evidence 
must have been added to the record thereafter to enable the 
Board to reopen the claim and adjudicate the claim anew, 
based on the entire record.

The Board concludes that new and material evidence has been 
added to the record to permit reopening of the claim, and the 
claim is granted only to that extent.  The record after June 
1998 reflects extensive psychiatric treatment showing present 
manifestation of chronic psychiatric disorder, one criterion 
for service connection.  38 C.F.R. § 3.303 (2006).  The Board 
recognizes that the 1998 denial was not based solely or 
specifically on the issue of manifestation of a psychiatric 
disorder.  However, having considered the circumstances of 
this case, the Board finds that the most appropriate 
disposition of this appeal is to reopen the claim and to 
defer adjudication on the merits of the claim pending further 
evidentiary development set forth in the remand order, below.   

Finally, the Board need not now decide whether VA complied 
with duties to notify and to assist on the issue of whether 
new and material evidence has been received to reopen the 
claim.  As the Board is acting favorably on that issue by 
reopening the claim, any deficiency in such duties, at this 
juncture, is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. § 20.1102 (2006). 


ORDER

Having determined that new and material evidence has been 
added to the record since June 1998 on the issue of service 
connection for an acquired psychiatric disorder, the claim is 
reopened.  The claim is granted only to that extent.


REMAND

Reopened Claim - Service Connection for Acquired Psychiatric 
Disorder

There are two bases for remand.  The first concerns the 
character of the veteran's discharge.  The record 
consistently reflects that the veteran had active duty in the 
Marines from June 1971 to September 1971, and in the Army, 
from January 1973 to May 1973, and that the character of 
discharge as to the latter is "under honorable conditions."  
What, in the Board's opinion, warrants clarification is the 
specific character of discharge as to Marines service in 
1971, and that service is of particular concern as the 
veteran contends that his present psychiatric impairment is 
associated with July 1971 treatment for complaints of 
psychiatric problems, notwithstanding normal clinical 
evaluation on psychiatric impairment upon separation, in 
September 1971, and negative clinical evidence concerning 
psychiatric impairment in the service medical records for 
Army service.  More specifically, in 1998, the National 
Personnel Records Center (NPRC) reported the character of 
discharge for 1971 service as "under other than honorable 
conditions."  The DD Form 214 for that period reflects 
character of service as "conditions other than honorable."  
The veteran reported in late 1999, however, that the Marines 
had "just upgraded" his discharge to "general under 
honorable conditions."  He submitted a copy of a General 
Discharge Certificate to that effect.  The December 2001 
rating decision reflects the RO's statement that the 
character of the veteran's 1971 Marines service was "other 
than honorable conditions."  The RO should determine the 
current status of the veteran's character of discharge as to 
active duty in the Marines from June to September 1971, 
contacting official sources as warranted.       

The second basis for remand concerns incomplete evidentiary 
records.  The RO should obtain any missing service medical 
records in the form of "mental hygiene" records for 
treatment at the U.S.M.C. clinic at Parris Island, South 
Carolina.  Also, the record reflects that the veteran has had 
both VA and private treatment, and, with respect to the 
latter, at multiple facilities.  Some development was 
undertaken even before the 1998 rating decision, and it is 
unclear whether the veteran returned to one or more of the 
pre-1998 care providers after the 1998 decision.  If so, more 
current records must be obtained.  Also, the veteran recently 
identified some care providers whose records do not appear to 
be in the claims file.  Further, the record indicates that 
the veteran lived at multiple "assisted living" facilities 
or the like, which could have entailed psychiatric treatment 
or counseling, and if so, any records thereof should be 
obtained.  Additionally, while the medical records/exhibits 
associated with the veteran's Social Security Administration 
(SSA) disability benefits application are reflected in the 
record, the SSA decision itself is not, and it is not clear 
as to why that item is missing.  The veteran has reported 
that his SSA disability benefits are based on psychiatric 
impairment, and, under the circumstances, the SSA decision 
itself could contain pertinent information. 

1.  Contact appropriate official sources 
and obtain current information 
specifically on the character of discharge 
as to the veteran's active duty in the 
Marines, from June 1971 to September 1971.  
Document such information in the claims 
file.

2.  Obtain the veteran's "mental 
hygiene" records dated in or around July 
1971, at the U.S.M.C. Clinic at Parris 
Island, South Carolina.  

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

4.  Contact the SSA and obtain a copy of 
the administrative law judge decision on 
the veteran's disability compensation 
benefits application.  

5.  Obtain missing records from Tulane 
Medical Center; "Baptist Hospital"; and 
Health South Metro West.  Ask the veteran 
to execute records release forms to 
facilitate this effort.  

6.  The record suggests that the veteran 
has lived at various "assisted living"-
type facilities, to include "Jennifer's 
Home," "Walkers Boarding Home and 
Respite Care," and "Serenity Plus."  It 
is not clear whether psychiatric care or 
counseling was received at any of these 
places.  Ask the veteran whether he 
received any such treatment at the above 
three or other facilities, and if so, at 
which facility or facilities.  Assist the 
veteran in securing missing records, if 
any, consistent with the duty to assist.  

7.  Ask the veteran to identify any other 
treatment providers not otherwise 
addressed in this remand order, or whose 
records are not already reflected in the 
claims file.  If he does so, assist him in 
securing the missing records consistent 
with the duty to assist.  

8.  After completing the above, determine 
whether any additional development is in 
order, and if so, undertake such 
development.  

9.  Thereafter, adjudicate the reopened 
claim based on a review of the entire 
record.  If the benefit sought is denied, 
then issue an updated Supplemental 
Statement of the Case (SSOC) that includes 
a discussion of evidence and information 
added to the record since the April 2003 
SSOC and governing law and regulations.  
Provide the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board.    

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


